DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 10/25/2021. It is noted that in the amendment, applicant has made changes to the specification and the claims.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the changes to the specification does not contain any new matter, see amendment on page 11;
B) Regarding to the claims, applicant has amended claims 1-8, 10-16 and 20. There is not any claim being added into or canceled from the application. The pending claims 1-20 are examined in the present office action.
Response to Arguments
3.	The amendments to the specification and the claims as provided in the amendment of 10/25/2021 and applicant's arguments provided in the mentioned amendment, pages 10-110-13, have been fully considered and are sufficient to overcome all objection and rejections to the claims under 35 USC 112, and the rejection of claims 1-2, 7, 17-18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Pirsch (US Patent No. 7,961,384).
       Specification
4.	The substitute specification filed on 10/25/2021 has been entered.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
A) The protective device as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent No. 7,961,384 by the limitation related to the radial dimension of the free space of a lower ring area located below the contact area and protruding further outwards radially than the contact area as recited in the claim by the features thereof “in order to reduce … 0.5 mm” (claim 1 on lines 10-11). Such feature in a protective device having “an objective protection ring … an inward direction” (claim 1 on lines 3-9) is not provided in the prior art.
B) The protective device as recited in the independent claim 3 is allowable with respect to the prior art, in particular, the US Patent No. 7,961,384 by the limitation related to the objective-changer cover for arrangement on an objective as recited in the claim by the features thereof “the protective device … an objective changer” (claim 3 on lines 10-11). Such feature in a protective device having “an objective protection ring … an inward direction” (claim 3 on lines 3-9) is not provided in the prior art.
C) The protective device as recited in the independent claim 5 is allowable with respect to the prior art, in particular, the US Patent No. 7,961,384 by the limitation related to the 
D) The protective device as recited in the independent claim 20 is allowable with respect to the prior art, in particular, the US Patent No. 7,961,384 by the limitation related to the objective-changer cover and its structural relationship with the objective protection ring or the limitation related to the stand protector and its structural relationship with the objective protection ring as recited in the claim by the features thereof “an objective-changer cover  … in a mounted state” (claim 20 on lines 11-14). Such feature in a protective device having “arranging an objective protection ring … an inward direction” (claim 20 on lines 3-10) is not provided in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.       Each of the US Patent Nos. 7,852,552 and 7,619,829 is cited as of interest in that each disclose a protective device for protecting an objective lens of a microscope from liquids.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (572) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872